Citation Nr: 1612156	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  13-22 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for renal disease, to include as secondary to service-connected prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her Daughters, D.B. and C.J.



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from November 1953 to November 1976, to include a tour of duty in Vietnam.  He passed away in December 2011; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to service connection for renal disease for accrued benefits purposes.

However, the Veteran's death occurred after October 10, 2008, and so 38 U.S.C.A. § 5121A and implementing regulation 38 C.F.R. § 3.1010 are applicable, and the appellant's claim is not one for accrued benefits, but remains the Veteran's original claim, into which she is substituted in his stead.  Not only was her filing of a claim for death benefits on a VA Form 21-534, Application for Death Pension & Accrued Benefits by Surviving Spouse or Child, considered a request for substitution, the appellant also filed several formal requests for substitution following her husband's death.  The issue has been recharacterized to reflect the correct procedural posture.

The appellant and her daughters testified at a November 2015 hearing held before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is associated with the claims file.

The claims file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As is noted above, the appellant is properly a substituted claimant, and is prosecuting this claim as such and not for accrued benefits purposes under older, less favorable laws.  38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010.  The main difference between a substituted claim and an accrued benefits claim lies in the extent of the record to be considered.  A substituted claimant has the same rights to submit additional evidence as did the Veteran, while in an accrued claim, the record closes as of the Veteran's death.  

While it does appear that the RO, despite the mislabeling of the issue, did proceed as if the appellant was substituted and supplemented the record to some extent following the Veteran's death, such actions were incomplete.  It is not clear whether the appellant was formally notified of her substitution, or was aware of her ability to submit additional evidence.   In any case, review of the record and her statements at the November 2015 hearing reveal the existence of potentially relevant outstanding private treatment records.  VA's duty to assist requires that reasonable efforts be undertaken to obtain such.  38 C.F.R. § 3.159.  

Additionally, a VA medical opinion regarding a nexus between renal disease and service or a service-connected disability is necessary.  Opinions were obtained in June 2011, with addenda in September 2011 and February 2012.  Unfortunately, the examiner offered both positive and negative nexus opinions regarding secondary service connection, with a dearth of rationale to explain the contradictions or to allow the Board to determine which he meant as a "final" position.  While his opinion on direct service connection is not contradicted, the rationale he offers is also inadequate, as he misstates the record regarding the date of onset of the Veteran's renal disease.  VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Provide to the appellant formal notice of her substitution as the claimant.

2.  Contact the appellant and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Dr. Saleh, Dr. Duffin, Dr. Veshimia, and Dr. Krishnasamy, each of whom was identified at the November 2015 hearing as a private doctor who treated the Veteran prior to his death.  Additional releases should be requested for any other private health care provider, including the Veteran's primary care physician, who may have relevant records.  Records should be requested for the period of at least 2009 forward.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete treatment records.  The appellant should be informed that in the alternative she may obtain and submit the records herself.

3.  After completion of the above, provide the claims file to an appropriately qualified VA doctor for review and rendering of a nexus opinion.  The claims file must be reviewed in its entirety in conjunction with the opinion; if the reviewer does not have access to the complete electronic file, relevant records must be printed and provided for review.

The doctor must opine as to whether it is at least as likely as not:

a) renal disease, diagnosed in the mid-1980's, was caused or aggravated by military service, to include a meningococcal meningitis infection in service in 1957.

b) renal disease was caused or aggravated by service-connected prostate cancer.  The Veteran's September 29, 2011 contentions (labeled as such in VBMS) must be discussed.

4.  A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




